Citation Nr: 0335919	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  00-17 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for residuals of treatment at a Department 
of Veterans Affairs medical facility with LSD-25 on October 
10, 1967.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

In October 1996, the Board of Veterans Appeals (Board) denied 
the veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of treatment with LSD-25 by 
the Department of Veterans Affairs in 1967.  He appealed this 
decision to the Court of Appeals for Veterans Claims 
(hereinafter "the Court")); the Court upheld the decision 
of the Board in a decision rendered on July 21, 1998.  The 
United States Court of Appeals for the Federal Circuit 
affirmed the decision of the Court in a decision rendered in 
August 1999.

In November 1999, the veteran submitted an application to 
reopen his claim for compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of treatment with LSD-25 by the 
Department of Veterans Affairs in 1967. This was denied by 
the Wichita, Kansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in a December 1999 rating decision 
and the veteran appealed this determination to the Board.  In 
May 2001 the Board issued a decision which found that the 
veteran had not presented new and material evidence with 
which to reopen his claim.  The veteran appealed this 
decision to the Court.  In May 2002 a Joint Motion for Remand 
was entered, which requested that the Board's May 2001 
decision be vacated and returned to the Board, based upon the 
argument that the Board's decision had not been supported by 
an adequate assessment of the evidence of record.  In May 
2002 the Court ordered that the May 2001 Board decision be 
vacated and remanded the case back to the Board.  In January 
2003 the Board determined that evidence was submitted which 
was new and material to the veteran's claim of entitlement to 
VA compensation pursuant to 38 U.S.C. § 1151 for residuals of 
VA treatment with LSD-25 in 1967.  The claim was reopened for 
a de novo review of the merits of the case.





REMAND

Following the Board's decision to reopen the claim on appeal, 
in June 2003 the case was referred to an independent medical 
examiner (IME) with the request that the IME review the 
veteran's claims folder and then afterwards present an 
opinion as to whether it was at least as likely as not (i.e., 
a likelihood of at least 50 percent) that the veteran current 
has a disability that is the result of treatment with LSD-25 
by VA in 1967.  In July 2003, the requested IME opinion was 
received by the Board.  

We observe that the reopened claim of entitlement to 
compensation under the provisions of 38 U.S.C. § 1151 for 
residuals of treatment at a Department of Veterans Affairs 
medical facility with LSD-25 on October 10, 1967 was not 
addressed on the merits in the first instance by the agency 
of original jurisdiction.  Therefore, to avoid prejudice to 
the veteran's claim, the case is remanded to the RO for de 
novo adjudication of the issue on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In view of the foregoing discussion, the case is REMANDED to 
the RO for the following development:

1.  The RO should review the claims file 
to ensure that all notice and duty-to-
assist provisions of Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) are 
properly applied in the development of 
the claim.

2.  Upon completion of the above, the RO 
should provide a de novo review on the 
merits of the veteran's claim of 
entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for 
residuals of treatment at a Department 
of Veterans Affairs medical facility 
with LSD-25 on October 10, 1967.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case discussing the 
pertinent evidence and laws and 
regulations and allowed an opportunity 
to respond.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


